                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION


MARTENA MARTIN                                                                    PLAINTIFF

                                                                     NO. 4:19CV00076-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT



                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying a claim for supplemental security income benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28

U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court,

having reviewed the administrative record, the briefs of the parties, and the applicable law,

and having heard oral argument, finds as follows:

       Consistent with the court’s oral ruling during a hearing held today, the court finds the

ALJ’s residual functional capacity (“RFC”) determination is not supported by substantial

evidence in the record.

       On remand, the ALJ must order a physical consultative examination of the claimant.

The ALJ will provide the consultative examiner with copies of the claimant’s medical

records and request, from the examiner, a function-by-function assessment of physical RFC.

Ultimately, the ALJ will make a new RFC determination that is supported by substantial

evidence in the record. Further, the ALJ must provide an explanation, supported by
substantial evidence in the record, for rejecting any medical source opinion. And, to the

extent necessary, the ALJ must obtain supplemental vocational expert evidence on the issue

of whether there is any work the claimant can perform, considering her limitations.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

       This, the 18th day of February, 2020.



                                         /s/ Jane M. Virden
                                         U. S. MAGISTRATE JUDGE




                                               2
